Affirmed as Modified; Opinion Filed July 28, 2014.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01225-CR

                     CHRISTOPHER STEVEN MCGUIRE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-34679-H

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Lang

       Christopher Steven McGuire appeals from the adjudication of his guilt for aggravated

robbery. In two issues, appellant contends the trial court failed to consider the full range of

punishment and the judgment should be modified to correctly reflect his plea to the motion to

adjudicate. We modify the trial court’s judgment and affirm as modified.

       Appellant waived a jury and pleaded guilty to aggravated robbery with a deadly weapon,

a firearm.   See TEX. PENAL CODE ANN. § 29.03 (West 2011).            The trial court deferred

adjudicating guilt and placed appellant on ten years’ community supervision. The State later

moved to adjudicate guilt, alleging appellant violated condition (a) by committing a driving
while license invalid offense, condition (d) by failing to report, condition (h) by failing to pay

court costs, condition (j) by failing to pay community supervision fees, and condition (n) by

failing to pay urinalysis fees. Appellant pleaded not true to violating condition (d) and pleaded

true to the remaining four violations. The trial court found all of the allegations true, adjudicated

appellant guilty, and sentenced him to ten years’ imprisonment.

        In his first issue, appellant contends he was deprived of his rights to due process and due

course of law in violation of the United States and Texas Constitutions. Appellant asserts the

trial court failed to consider the full range of punishment options when it predetermined that

appellant would receive a prison sentence. The State responds that appellant failed to preserve

his complaint for appellate review and alternatively, the record does not show the trial court

violated appellant constitutional rights.

        A court denies due process and due course of law if it arbitrarily refuses to consider the

entire range of punishment for an offense or refuses to consider the evidence and imposes a

predetermined punishment. Teixeira v. State, 89 S.W.3d 190, 192 (Tex. App.—Texarkana 2002,

pet. ref’d). Such a complaint is not preserved for review unless a timely objection is raised.

Washington v. State, 71 S.W.3d 498, 499–500 (Tex. App.—Tyler 2002, no pet.); TEX. R. APP. P.

33.1(a)(1). No objection was made to the trial court; thus, the complaint was waived. We decide

against appellant in his first issue.

        In his second issue, appellant contends the judgment should be modified to reflect he

pleaded not true to allegation (d) in the motion to adjudicate. The State agrees that the judgment

should be modified as appellant requests.

        Appellant pleaded not true to violating condition (d) and pleaded true to violating

conditions (a), (h), (j), and (n). The judgment, however, reflects appellant pleaded true to all of



                                                 -2-
the allegations in the motion to adjudicate. Thus, the judgment is incorrect. We decide in

appellant’s favor on his second issue. We modify the trial court’s judgment to show appellant

pleaded not true to condition (d) and true to conditions (a), (h), (j), (n). See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                    / Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131225F.U05




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


CHRISTOPHER STEVEN MCGUIRE,                       Appeal from the Criminal District Court
Appellant                                         No. 4 of Dallas County, Texas (Tr.Ct.No.
                                                  F11-34679-H).
No. 05-13-01225-CR        V.                      Opinion delivered by Justice Lang, Justices
                                                  Myers and Brown participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True,
Condition (d); True Conditions (a), (h), (j), (n).”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered July 28, 2014.




                                            -4-